Title: [1768–1770]
From: Adams, John
To: 


      This Year 1768 I attended the Superiour Court at Worcester, and the next Week proceeded on to Springfield in the County of Hampshire, where I was accidentally engaged in a Cause between a Negro and his Master, which was argued by me, I know not how, but it seems it was in such a manner as engaged the Attention of Major Hawley, and introduced an Acquaintance which was soon after strengthened into a Friendship, which continued till his Death. During my Absence on this Circuit, a Convention sat in Boston. The Commissioners of the Customs had arrived and an Army Landed. On my Return I found the Town of Boston full of Troops, and as Dr. Byles of punning Memory express’d it, our grievances reddressed. Through the whole succeeding fall and Winter a Regiment was excercised, by Major Small, in Brattle Square directly in Front of my house. The Spirit Stirring Drum, and the Earpiercing fife arroused me and my family early enough every morning, and the Indignation they excited, though somewhat soothed was not allayed by the sweet Songs, Violins and flutes of the serenading Sons of Liberty, under my Windows in the Evening. In this Way and a thousand others I had sufficient Intimations that the hopes and Confidence of the People, were placed on me, as one of their Friends: and I was determined, that as far as depended on me they should not be disappointed: and that if I could render them no positive Assistance, at least I would never take any part against them. My daily Reflections for two Years, at the Sight of those Soldiers before my door were serious enough. Their very Appearance in Boston was a strong proof to me, that the determination in Great Britain to subjugate Us, was too deep and inveterate ever to be altered by Us: For every thing We could do, was misrepresented, and Nothing We could say was credited.
      On the other hand, I had read enough in History to be well aware of the Errors to which the public opinions of the People, were liable in times of great heat and danger, as well as of the Extravagances of which the Populace of Cities were capable, when artfully excited to Passion, and even when justly provoked by Oppression. In ecclesiastical Controversies to which I had been a Witness; in the Contest at Woburn and on Marthas Vinyard, and especially in the Tryal of Hopkins and Ward, which I had heard at Worcester, I had learned enough to shew me, in all their dismal Colours, the deceptions to which the People in their passion, are liable, and the totall Suppression of Equity and humanity in the human Breast when thoroughly heated and hardened by Party Spirit.
      The danger I was in appeared in full View before me: and I very deliberately, and indeed very solemnly determined, at all Events to adhere to my Principles in favour of my native Country, which indeed was all the Country I knew, or which had been known by my father, Grandfather or Great Grandfather: but on the other hand I never would deceive the People, conceal from them any essential truth, nor especially make myself subservient to any of their Crimes, Follies or Excentricities. These Rules to the Utmost of my capacity and Power, I have invariably and religiously observed to this day 21. Feb. 1805. and I hope I shall obey them till I shall be gathered to the Dust of my Ancestors, a Period which cannot be far off. They have however cost me the torment of a perpetual Vulcano of Slander, pouring on my flesh all my life time.
      I was solicited to go to the Town Meetings and harrangue there.  This I constantly refused. My Friend Dr. Warren the most frequently urged me to this: My Answer to him always was “That way madness lies.” The Symptoms of our great Friend Otis, at that time, suggested to Warren, a sufficient comment on these Words, at which he always smiled and said “it was true.” Although I had never attended a Meeting the Town was pleased to choose me upon their Committee to draw up Instructions to their Representatives, this Year 1768 and the next 1769 or in the year 1769 and the Year 1770, I am not certain which two of these Years. The Committee always insisted on my preparing the Draught, which I did and the Instructions were adopted without Alteration by the Town; they will be found in the Boston Gazette for those Years, and although there is nothing extraordinary in them of matter or Style, they will sufficiently shew the sense of the Public at that time.
      
      In 1769 The House I lived in, was to be sold: I had not sufficient confidence in the Stability of any Thing, to purchase it, and I therefore removed to a house in cold Lane: where I lost a Child a Daughter, whose name was Susana, and where in 1770 my Son Charles was born.
     